FOSTER, Circuit Judge.
The Commissioner of Internal Revenue determined a deficiency in income tax for 1919 of $609.39 with respect to R. L. Crook, and of $1,379.97 with respect to the estate of his wife, and petitioners appealed to the Board of Tax Appeals for a redetermination of the deficiencies. The cases were consolidated before the board as they are here. The board found that petitioners had failed to overcome the presumption of correctness of the determination of the Commissioner and affirmed the determination of deficiencies made by him. We find nothing in the evidence in the record warranting a reversal of the decision of the board. Avery v. Com. of Int. Rev. (C. C. A.) 22 F.(2d) 6.
Affirmed.